    '
•       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty   case (Modified)                                                                                     Page I of!
                                                                                                                                                                                       r::-
                                                                                                                                                                                       -7



                                            UNITED STATES DISTRJCT COURT
                                                       SOUTHERN DISTRJCT OF CALIFORNIA

                             United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                             V.                                                (For Offenses Committed On or After November I, 1987)


                             Salvador Guillen-Valdez                                           Case Number: 3:19-mj-24090

                                                                                               L Marcel Stew ·
                                                                                               Defendant's Attorney
                                                                                                                                         FILED
        REGISTRATION NO. 89608298

        THE DEFENDANT:                                                                                                                    OCT O7 2019
         ISi pleaded guilty to count(s) _l'.:_':'.o:_f:::C::::o:'.:m'.!:p'.:'.la:'.:i:'.:nt'.:,__:__ _ _ _ _ _ _ _ _---1-C--u   --=--4-.u···u~,_.!lli~'~iIElCI:.i-":oJ."'"lRl"'T:___
         •    was found guilty to count( s)                                                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                      n;;J""T                      ITY                 :---,


              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                   Nature of Offense                                                                             Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                   1

         D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - ~ - - -
         • Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term\/

                                      p\TIMESERVED                                       •    ----"---'----days

         ISi Assessment: $10 WAIVED ISi Fine: WAIVED
         ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Monday, October 7, 2019
                                                                                             Date of Imposition of Sentence

                           \ \v~>--~
        Received _'-_.-_/____----'l'--'J~-
                 ousM                                                                        IIML~LWCK
                                                                                             UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                                           3: l 9-mj-24090
